Per Curiam.
Upon the principal question raised on this appeal, Mr. Chief Justice Vinje not sitting, the Justices participating are equally divided in opinion, three being of the opinion that the letter given by the plaintiff in error to the turnkey for mailing and by him turned over to the sheriff was properly admitted in evidence upon the trial and the judgment therefore should be affirmed; the remaining Justices being of the opinion that admission of the letter under the circumstances was reversible error and therefore the judgment should be reversed. Upon all other questions the court is of the opinion that the judgment should be affirmed.
The judgment of the lower court is affirmed, and the cause remanded to the circuit court for Jackson county with directions that the judgment be executed.